Title: To Thomas Jefferson from John Langdon, 25 June 1807
From: Langdon, John
To: Jefferson, Thomas


                        
                            Dear Sr.
                            
                            Portsmouth June 25th. 1807
                        
                        I am informed that Mr. Robert T. Spence is under an
                            arrest at Richmond on suspicion of being concern’d in Burr’s affair; I feel myself interested in the welfare of this young
                            man as I recommended him, and he is the only officer as I beleive from this State, in our Navy; I by no means whish to
                            clear the guilty, but considering his youth and inexperience, I must pray you Sr. to shew him all that indulgence, that
                            you may see to be reasonable and proper, and if consistant, that he might be continued in the
                            service and restored his rank. 
                  Wishing you every Blessing I am with the highest consideration Dear Sr. your most Oblig’d
                            Hbl. Sevt
                        
                            John Langdon
                            
                        
                    